                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JEREMY PAUL CAGLE                                                                PLAINTIFF
ADC #163349

V.                                     No. 4:20CV00124-JM

WRIGHT, Sergeant, Transport Officer,
Pulaski County Regional Detention
Facility, et al.                                                              DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 2nd day of April, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
